IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 21, 2007

                                       No. 06-60798                   Charles R. Fulbruge III
                                                                              Clerk




IN THE MATTER OF: STONECRAFT LLC,

                     Debtor,


JOHN SLAGTER,

                     Appellant,
v.

STONECRAFT, LLC,

                     Appellee.




              Appeal from the United States District Court from the
                    Southern District of Mississippi, Jackson
                            U.S.D.C. No. 3:05-cv-560


Before DAVIS, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-60798

      In this bankruptcy appeal, only one significant issue is presented: whether
the appellant, John Slagter, impliedly consented to the bankruptcy court
rendering final judgment in an adversary proceeding thereby treating this non-
core proceeding as though it were a core proceeding. For the following reasons
we answer this question in the affirmative.
      1. In June 2004, after the court denied appellant’s motion for abstention
in which he claimed the right to de novo review of the bankruptcy court findings,
appellant, without any reservation of rights, filed a counterclaim seeking an
order awarding him ownership of the patent at issue.
      2. In November 2004, appellant filed a motion for summary judgment
seeking a final adjudication by the bankruptcy court.
      3. In January 2005, trial on the adversary proceeding was held. Appellant
raised no argument in pretrial briefing or at trial that the case should proceed
as a non-core matter.
      4. After the bankruptcy court rendered judgment awarding the patent to
appellee, appellant filed no objection to the bankruptcy court findings under 28
U.S.C. § 157(c)(1) which provides for de novo district court review of a
bankruptcy court’s findings of fact and conclusions of law. Instead, appellant
lodged his appeal to the district court under 28 U.S.C. § 158(a), the section
applicable to appeals from final judgments of the bankruptcy court.
      The above action and inaction of the appellant adequately demonstrates
that he consented to the jurisdiction of the bankruptcy court to decide this case
as a core proceeding. See McFarland v. Leyh (In the Matter of Texas Gen’l
Petroleum Corp.), 52 F.3d 1330, 1337 (5th Cir. 1995).
      Appellant also argues that the bankruptcy court and the district court
erred in denying his motion to abstain. We need not decide this issue because
we agree with the district court that this case is equitably moot in light of: (1)
the fact that appellant failed to obtain a stay, (2) the plan has been substantially

                                         2
                                 No. 06-60798

consummated, and (3) the requested relief would affect parties not before the
court. See Manges v. Seattle-First Nat’l Bank (In the Matter of Manges), 29 F.3d
1034, 1039 (5th Cir. 1994).
      For these reasons, we affirm the judgment of the district court.
      AFFIRMED.




                                       3